                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

CINDY M. WOODS,                                    *
                                                   *
                Plaintiff,                         *
v.                                                 *            No. 4:18CV00817-SWW
                                                   *
NANCY A. BERRYHILL,                                *
Acting Commissioner of Social Security,            *
                                                   *
                Defendant.                         *

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe and Plaintiff=s Objections.       After carefully

considering the objections and making a de novo review of the record, the Court concludes that

the Proposed Findings and Recommended Disposition should be, and hereby are, approved and

adopted in their entirety as this Court's findings in all respects.

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff’s Complaint (Doc. No. 2) is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted.

        IT IS SO ORDERED this 20th day of March, 2019.


                                                /s/Susan Webber Wright
                                                UNITED STATES DISTRICT JUDGE
